Citation Nr: 1035788	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
osteoarthropathy, right knee, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from September 1987 to 
August 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected traumatic osteoarthropathy, 
right knee, status post surgery has been manifested by complaints 
of pain, swelling, and giving out, with no objective findings of 
instability.

 3. The Veteran's degenerative arthritic changes of the right 
knee are manifested by x-ray evidence of arthritis, flexion 
limited to 100 degrees, at most, with normal extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic osteoarthropathy, right knee, status post surgery, on 
the basis of instability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a separate 10 percent rating, but no higher, for 
degenerative arthritic changes of the right knee has been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for an increased rating on appeal.  This 
letter also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further requested 
that the Veteran submit any additional information or evidence in 
his possession that pertained to his claim.  The January 2007 
letter also provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  The March 2007 RO rating decision reflects the 
initial adjudication of the claim for an increased rating for the 
Veteran's right knee disability on appeal.  Hence, the January 
2007 letter-which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records and the reports of VA and QTC 
examinations. Also of record and considered in connection with 
the appeal is the transcript of August 2010 Board hearing, as 
well as various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).-

Historically, by an April 1991 rating decision, the RO granted 
service connection for traumatic osteoarthropathy, post-
operative, right knee, and assigned a 0 percent disability rating 
pursuant to DC 5257-5259.  In a September 1991 decision, the 
Board granted a higher 10 percent disability rating pursuant to 
DC 5257 based on the Veteran's complaints of pain, swelling, 
stiffness, and instability, even though evidence on the day of 
the most recent examination indicated that the Veteran did not 
suffer from any measurable impairment.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent rating 
is assigned for slight impairment, a 20 percent rating is 
assigned for moderate impairment, and a 30 percent rating is 
assigned for severe impairment.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just". 
38 C.F.R. § 4.6 (2009).  It also should be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 
percent rating. A 20 percent rating requires flexion limited to 
30 degrees.  A 30 percent rating requires flexion limited to 15 
degrees.

Under DC 5261, limitation of extension to 15 degrees warrants a 
20 percent rating. A 30 percent rating requires limitation of 
extension to 20 degrees. A 40 percent rating requires limitation 
of extension to 30 degrees. A 50 percent rating requires 
limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and normal 
range of flexion of the knee is to 140 degrees.  See 38 C.F.R. 
Part 4, Plate II .

The pertinent evidence includes a December 2006 report of contact 
that was accepted as the Veteran's claim for an increased rating 
for his service-connected right knee disability.  The Veteran 
asserted that he now has osteoarthritis in his right knee.  

A January 2007 QTC examination report reflects that the Veteran 
complained of right knee pain.  He reported the following 
symptoms resulting from the joint condition to include weakness 
over use, stiffness over use, giving way on an even surface, and 
lack of endurance over use.  From 1 to 10, the pain level is 8.  
The pain can be elicited by physical activity.  He stated that 
his condition does not cause incapacitation.  From this 
condition, the functional impairment is that he can not run or 
jump and avoids uneven ground.  Physical examination revealed a 
level scar at the right knee with scope scars c/w surgery #4 all 
the same measuring about .5 cm by .5 cm.  There is no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypo or hyper 
pigmentation, and abnormal texture.  Posture is within normal 
limits.  Gait is abnormal; it is antalgic with a right knee limp 
due to injury and surgery. He does not require an assistive 
device for ambulation.  The right knee shows no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal movement, 
subluxation, or guarding movement.  Examination of the right knee 
revealed no recurrent subluxation, 'locking' pain, joint 
effusion, or crepitus.  Range of motion of the right knee was 
flexion to 137 with pain to 130 degrees.  The joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Stability 
testing of the right knee were all within normal limits.  The 
right knee x-rays showed degenerative arthritic changes.  The 
diagnosis was traumatic osteoarthropathy of the right knee, 
postoperative.  The effect of the condition on the Veteran's 
usual occupation was avoiding standing for long and on the 
claimant's daily activity was no more running or squatting.  

An April 2008 private medical record reflects that the Veteran 
underwent right knee arthroscopy with resection of a medial and 
lateral meniscal tear.  

Post-operative private medical records dated from April 2008 to 
July 2008 reflects that the Veteran has a chronic anterior 
cruciate tear that the physician thought probably dated back to 
the Veteran's injury in service.   Examinations revealed that the 
Veteran could fully extend and flex to 100 degrees.  He had a 
minimal limp.  The Veteran did not feel like he needed any 
physical therapy.  The physician counseled the Veteran that with 
the chronic anterior cruciate ligament tear he should stay away 
from running/jumping sports and concentrate more on swimming, 
biking and hiking types of activities.  The Veteran had 
complaints of swelling in June 2008; however, physical 
examination revealed no swelling and no restriction of motion.  
He had a 1+ Lachman and 1+ pivot shift.   The physician's 
impression was that the Veteran appeared to be having chronic 
instability problems with also related muscular weakness.  In a 
July 2008 record, it was noted that the Veteran was undergoing 
physical therapy at an outside location and that the Veteran was 
having less symptoms of instability and more patellar tracking 
problems.  Therefore, he was fitted with a patellar stabilization 
brace.  Examination revealed good range of motion and no 
effusion.  He appeared to have a positive Lachman before he 
tightens up.

A November 2008 VA orthopedics report reflects that the Veteran 
presented with bilateral knee pain.  The Veteran reported that 
the pain was constant, averaging pain scale of 5 to 6, and 
weightbearing makes it worse. He also complained of some 
catching, locking with walking and giving out sensations without 
any warning and this happened a couple times a week.  He has been 
using a regular hinged knee brace that has helped to some degree.  
It was noted that the Veteran worked full time and did desk type 
of work.  Physical examination of the right knee revealed full 
extension and flexion about 110 degrees.  He had medial and 
lateral joint line tenderness.  Increased joint line tenderness 
when McMurray was tested without click.  Posterior cruciate 
ligament drawer is stable.  Anterior cruciate ligament (ACL) 
there is some laxity compared to the contralateral knee.  Medial 
collateral ligament and lateral collateral ligament are stable 
with stress.  Sensation to light touch is intact.  X-rays of the 
bilateral knees demonstrates that the Veteran has slight joint 
space narrowing over the medial joint line otherwise normal 
radiographic findings.  The assessment was that the Veteran has a 
chronic right ACL tear which was not repaired.  Last knee scope 
was done on his right knee in April with meniscal debridement for 
meniscal tear.  His symptoms are somewhat under control after his 
knee scope, but he has ongoing knee pain and giving out 
sensation.  

A January 2009 VA orthotics laboratory note reflects that the 
Veteran was fitted with a custom Townsend ACL brace with titanium 
knee joints.  The brace helped and the Veteran felt more secure 
with the brace.  The Veteran stated that his main concern is that 
the knee gives out randomly, so he is always tense when walking. 

An August 2009 VA medical record reflects that the Veteran 
complained that he had knee pain and that it could give out 
without warning.  The assessment was right knee pain that is 
chronic and stable.  

An August 2009 VA orthopedics report reflects that the Veteran 
reported pain 6/10.  He had an antalgic gait with favoring on the 
left side.  He had no valgus or varus deformities.  Right knee 
flexion was to approximately 110 degrees.  He has full extension 
without extensor lag.  He is stable to varus and valgus 
bilaterally and stable to posterior drawer tests.  He has no 
medial or lateral joint line tenderness and minimal crepitus with 
knee range of motion.  He has adequate patellofemoral tracking 
with flexion and extension.  Prior radiographs revealed adequate 
joint space, no gross varus or valgus deformities and no 
osteophytes or degeneration along the patellofemoral joint or the 
medial or lateral compartment with his knee.  He was assessed 
with bilateral knee pain and minimal crepitus likely in the 
beginning stages of osteoarthritis.  

A March 2010 QTC examination report reflects that the Veteran 
complained of weakness, stiffness, swelling, giving away, lack of 
endurance, locking, fatigability, tenderness, effusion, 
subluxation, pain, and dislocation.  He does not experience heat, 
redness, deformity, and drainage.  The Veteran reported flare-ups 
with a severity level of 6, on a 1 to 10 scale that are 
precipitated by physical activity and too long in one position.  
It is alleviated by rest, Vicodin, ibuprofen and by ice and heat.  
During flare-ups he experiences the following functional 
impairment described as locking or giving way, limitation of 
motion of the joint which is described as won't bend or 
straighten all the way and severe pain.  The Veteran reported 
difficulty with standing/walking.  He describes too much walking 
or standing causes pain and/or instability.  The Veteran stated 
that in the past 12 months his condition has not resulted in any 
incapacitation.  

Physical examination revealed a scar precisely located right knee 
due to arthroscopy.  Scar same size one medial and one lateral.  
This is a linear scar.  The entire scar measures 1 centimeter by 
.1 centimeter.  The scar is not painful on examination.  There is 
no skin breakdown.  This is a superficial scar with no underlying 
tissue damage.  Inflammation and edema is absent.  There is no 
keloid formation.  The scar is not disfiguring.  The scar does 
not limit the claimant's motion.  There is no limitation of 
function due to the scar.  Musculoskeletal examination revealed 
that the Veteran's posture was normal.  He walked with a mild 
limp due to knee pain.  In regards to a tandem gait, the 
Veteran's walk is normal.  The right knee has tenderness.  The 
right knee does not show signs of edema, instability, abnormal 
movement, effusion, weakness, redness, heat, deformity, guarding 
of movement, malalignment, and drainage.  There is no 
subluxation.  The right knee reveals crepitus.  There is no genu 
recurvatum and locking pain.  There is no ankylosis.  Right knee 
range of motion is within normal limits with flexion from 0 to 
140 degrees, pain at 80 degrees, and extension to 0 degrees.  
Repetitive range of motion was unchanged and there was no 
additional degree of limitation.  Stability testing were all 
within normal limits for the right knee.  Right knee x-rays show 
foreign body versus artifact adjacent to the fibular head.  The 
diagnosis was traumatic osteoarthropathy, status post surgery 
right knee with residual scar.  The subjective factors are right 
knee pain and Anterior cruciate ligament repair.  The objective 
factors are pain with palpation and range of motion, scar and 
limp.  The right knee stability test are all within normal 
limits.  There is no subluxation on the right.  The effect of the 
condition on the Veteran's usual occupation and daily activity is 
limited walking due to knee pain

An April 2010 VA medical record reflects that the Veteran was 
seen for complaints of right knee pain.  Musculoskeletal 
examination revealed that the right knee was stable without 
effusion.  The assessment was right knee pain and Hydrocodone was 
prescribed.  

During the August 2010 Board hearing, the Veteran testified that 
he wears a brace occasionally and carries a cane with him 
everywhere he goes.  He asserted that his right knee gives out on 
him numerous times and has caused him to fall.  The Veteran also 
testified that he has pain every day and that his right knee 
swells.  He stated that two or three times a year he has had to 
call out of work due to his knee.  The Veteran stated that he 
could do physical and manual type labor, like cutting grass 
around his house, but not for an occupation. 

Considering the objective medical evidence of record in light of 
the above criteria, the Board finds that a rating in excess of 10 
percent for the Veteran's service-connected traumatic 
osteoarthropathy, right knee, status post surgery, disability.
on the basis of instability is not warranted.

In this regard, there is no objective evidence of anything more 
than mild instability or subluxation of the right knee during the 
entire appeal period.  Although the Veteran has stated that his 
knee has caused his knee to give out on him may times, causing 
him to fall, and that he has chronic pain, and that he uses a 
brace and cane medical evidence of instability has consistently 
been found to be absent, to include on the most recent March 2010 
VA examination, which found instability testing was within normal 
limits.   Hence, the Veteran is not entitled to a rating in 
excess of 10 percent for instability of the left knee under 
Diagnostic Code 5257 because the medical evidence does not 
reflect overall moderate instability.

However, as the Veteran has been diagnosed with arthritis the 
Board must consider whether a separate rating for the arthritis 
of the right knee resulting in limited or painful motion is 
warranted.  Considering the evidence of record in light of the 
above, and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that a separate 10 percent rating for 
degenerative arthritic changes of the right knee (based on x-ray 
findings during the January 2007 QTC examination) is warranted.

In this case, the Veteran's right knee results in flexion 
limited, at most, to 100 degrees with normal extension.  Although 
the degree of the Veteran's current limitation of motion, based 
on flexion, does not warrant a compensable rating under DC 5260; 
under DC 5003 where there is arthritis and some limitation of 
motion, a 10 percent rating is warranted.  In assigning the 10 
percent rating for limitation of motion, the Board has considered 
functional loss due to pain and other factors set forth in 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca.  In light of the above, the 
Board finds that a 10 percent rating, but no more, based on 
limitation of motion of the right knee is granted.  To that 
extent, the appeal is allowed.

The Board also notes that the Veteran has residual scars of the 
right knee from post-operative surgery.  However, the Veteran has 
not been assigned a separate compensable rating for these scars, 
and the record does not reflect he satisfies the criteria for 
such a separate rating.  In this regard, the most recent March 
2010 VA examination showed a scar same size one medial and one 
lateral that was a linear scar.  The entire scar measured 1 
centimeter by .1 centimeter.  The scar was not painful on 
examination.  There is no skin breakdown.  This is a superficial 
scar with no underlying tissue damage.  Inflammation and edema is 
absent.  There is no keloid formation.  The scar is not 
disfiguring.  The scar does not limit the claimant's motion.  
There is no limitation of function due to the scar.
 
In this case, the right knee scar is not deep, shown to cause 
limitation of motion or to cover an area of 6 square inches or 
greater.  Thus, the criteria for a compensable rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 are not 
satisfied.  In addition, the Veteran is not shown to have a 
superficial scar measuring 144 square inches or greater to 
warrant a compensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7802.  Finally, the postoperative scars are not shown to be 
unstable with frequent loss of skin over either scar, 
demonstrably painful on examination, or resulting in limitation 
of function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  Hence, a separate rating for the residual scar is not 
warranted.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point during the appeal period has the Veteran's 
right knee disability been shown to be so exceptional or unusual 
as to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating for this issue.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995). Here, the record does not reflect that the Veteran was 
hospitalized for his service-connected right knee disability.  
There is no objective evidence revealing that his right knee 
disorder alone caused marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  In this case, the 
Board finds that schedular criteria are adequate to rate the 
right knee disability under consideration.  The rating schedule 
fully contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
functional impairment. Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is 
not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for traumatic osteoarthropathy, 
right knee, status post surgery, on the basis of instability, is 
denied.

A separate 10 percent rating, but no more, for degenerative 
arthritic changes of the right knee is granted, subject to the 
law and regulations governing the payment of VA compensation 
benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


